CAUSE NO. 2010C-1527

IN THE INTEREST OF                                       §                  EX THE DISTRICT COURT OF
                                                         §
TY GREGORY                                               §                HENDERSON COUNTY, TEXAS
ALEXIS GREGORY                                           §
ALYSON HARRISON                                          §

CHILDREN                                                  S                        3rd JUDICIAL DISTRICT
                                         ORDER REGARDING PATERNITY                                              g
                                                              AND                                 go            w       f=
                                             ORDER OF TERMINATION                                 ^c/J^        S


On July 20, 2012, the Court heard this case.
                                                                                                                        7X)
                                                                                                                       m
1.           Appearances                                                                         I^W^          o       o
                                                                                                                       o

             11.          The Texas Department of Family and Protective Services ("the^DepaiWng
                            appeared through Sandra Stames, caseworker, and by attorney, Shen Shepherd
                            and announced ready.

             1.2.           Respondent Mother, Julie Harrison, appeared in person. Attorney of record, Nolan
                            Wickel, appeared and announced ready.

             13             Respondent Adjudicated Father of Ty Gregory, Todd Gregory, appeared in
                            person. Attorney of record, Chris Tinsley, appeared and announced ready.

              1 4.          Respondent Alleged Father of Alexis Gregory, Billy D'Wayne Denison, did not
                            appear. Attorney of record, Nolan Wickel, appeared and announced ready.

              1.5.          John Youngblood, appointed by the Court as attorney ad litem of the children the
                            subject of this suit, appeared and announced ready.

              1.6.          CASA of Trinity Valley, appointed by the Court as guardian ad litem of the
                            children the subject of this suit, appeared and announced ready.

2.            Jurisdiction and Service of Process

              2.1.          The Court finds that a request for identification of a court of continuing, exclusive
                            jurisdiction has been made as required by Texas Family Code §155.101.

              2.2.          The Court, having examined the record and heard the evidence and argument of
                            counsel, finds that this Court has jurisdiction of this case and of all the parties and
                            that no other court has continuing, exclusive jurisdiction of this case.

              2.3.          The Court, having examined the record and heard the evidence and argument of
                            counsel, finds that the State of Texas has jurisdiction to render final orders

             —        !                                  '                                                     2010C-1527
     Order of Termination                                                                          3™ Judicial District Court
     Pagej                                    .
                       regarding the children the subject of this suit pursuant to Subchapter C, Chapter
                       152, Tex. Fam. Code, by virtue of the fact that Texas is the home state of the
                       children.


              2.4.     All persons entitled to citation were properly cited.

3.            Jury

              A jury was waived, and all questions of fact and of law were submitted to the Court.

4.            Record

              The record of testimony was duly reported by the court reporter for the 3"1 Judicial
              District Court.


5.            The Children

              The Court finds that the following children are the subject of this suit:

              5.1.                     Name:     Ty Gregory
                                         Sex:    Male
                                   Birthplace:   Unknown
                                   Birth Date:   May 2,2006
                 Social Security Number:         xxx-xx-5893
                            Present Residence:   Foster home

               5.2.                    Name:     Alexis Gregory
                                         Sex:    Female
                                   Birthplace:   Unknown
                                   Birth Date:   November 12, 2007
               Social Security Number:           xxx-xx-2632
                      Present Residence:         Foster Home

               53                      Name:     Alyson Harrison
                                         Sex:    Female
                                   Birthplace:   Unknown
                                   Birth Date:   August 15, 2004
                Social Security Number:          xxx-xx-4648
                            Present Residence:   Foster home


 6.            Paternity: ALYSON HARRISON

              6.1.     The Court finds that TODD GREGORY, is an alleged father of ALYSON
                        HARRISON, a child a subject of this suit.

               62           The Court finds that genetic testing was ordered in this case to determine
                            whether TODD GREGORY is the biological father of ALYSON HARRISON.


                                                                                                     2010C-1527
     Orter of Termination                                                                   3« J(jd^ District c^
     P    2
           63         The Court finds that a report of genetic testing regarding the parentage of
                      ALYSON HARRISON, a child a subject of this suit, was duly admitted into
                      evidence pursuant to §160.504 of the Texas Family Code.

            6 4.      The Court finds that the report of such genetic testing shows that TODD
                      GREGORY is NOT the biological father of ALYSON HARRISON.

           6.5.       IT IS THEREFORE ORDERED that TODD GREGORY is NOT the biological
                      father of ALYSON HARRISON.

7.          Paternity: ALEXIS GREGORY

            7.1.      The Court finds that TODD GREGORY, is an alleged father of ALEXIS
                      GREGORY, a child a subject of this suit.

            7.2.       The Court finds that genetic testing was ordered in this case to determine
                       whether TODD GREGORY is the biological father of ALEXIS GREGORY.

             73        The Court finds that a report of genetic testing regarding the parentage of the
                       ALEXIS GREGORY, a child a subject of this suit, was duly admitted into
                       evidence pursuant to §160.504 of the Texas Family Code.

             74         The Court finds that the report of such genetic testing shows that TODD
                        GREGORY is NOT the biological father of ALEXIS GREGORY.

             7.5.       IT IS THEREFORE ORDERED that TODD GREGORY is NOT the biological
                        father of ALEXIS GREGORY.

8.           Termination of Respondent Mother, JULIE HARRISON'S, Parental Rights

             81             The Court finds by clear and convincing evidence that termination of the parent-
                            child relationship between JULIE HARRISON and the children the subject of
                            this suit is in the children's best interest.

              82            The Court finds by clear and convincing evidence that JULD2 HARRISON has:

                            8.2.1. engaged in conduct or knowingly placed the children with persons who
                                      engaged in conduct which endangers the physical or emotional well-being
                                      of the children;

                            8.2.2. constructively abandoned the children who have been in the permanent or
                                      temporary managing conservatorship of the Department of Family and
                                      Protective Services or an authorized agency for not less than six months,
                                      and: (1) the Department or authorized agency has made reasonable efforts
                                      to return the children to the mother; (2) the mother has not regularly
                                      visited or maintained significant contact with the children; and (3)the


                .                 ■     ■                         '                                           2010C-1527
     Order of Termination                                                                         3« Judicial District Court
     Pj




                                                                            &L2L-LL3-£B£--wo->J         SB =11
                                    mother has demonstrated an inability to provide the children with a safe
                                    environment;

                        8.2.3. failed to comply with the provisions of a court order that specifically
                               established the actions necessary for the mother to obtain the return of the
                                    children who have been in the permanent or temporary managing
                                    conservatorship of the Department of Family and Protective Services for
                                    not less than nine months as a result of the children's removal from the
                                    parent under Chapter 262 for the abuse or neglect of the children;

            83          IT IS THEREFORE ORDERED that the parent-child relationship between
                        JULIE HARRISON and the children, ALYSON HARRISON, ALEXIS
                        GREGORY, and TY GREGORY, the subject of this suit is terminated.

9.           Termination of Respondent Father, TODD GREGORY'S, Parental Rights

             9 1        The Court finds by clear and convincing evidence that termination of the parent-
                        child relationship between TODD GREGORY and the child, TY GREGORY, is
                        in the child's best interest.

             9.2.       The Court finds by clear and convincing evidence that TODD GREGORY has:

                            9.2.1. engaged in conduct or knowingly placed the child with persons who
                                    engaged in conduct which endangers the physical or emotional well-being
                                    of the child;

                            9.2.2. failed to comply with the provisions of a court order that specifically
                                   established the actions necessary for the father to obtain the return of the
                                   child who has been in the permanent or temporary managing
                                   conservatorship of the Department of Family and Protective Services for
                                    not less than nine months as a result of the child's removal from the parent
                                    under Chapter 262 for the abuse or neglect of the child;

              93            IT IS THEREFORE ORDERED that the parent-child relationship between
                            TODD GREGORY and the child, TY GREGORY, is terminated.

10.           Termination of AUeged Father, BELLY D'WAYNE DENISON's, Parental Rights

              10.1.         The Court finds by clear and convincing evidence that, after having waived
                            service of process or being served with citation in this suit, BILLY D'WAYNE
                            DENISON, did not respond by filing an admission of paternity or by filing a
                            counterclaim for paternity or for voluntary paternity to be adjudicated under
                            Chapter 160 of the Texas Family Code before the final hearing in this suit.

              10.2.         The Court finds by clear and convincing evidence that BILLY D'WAYNE
                            DENISON has not registered with the paternity registry, and after the exercise of
                            due diligence by the Department, his identity is known, but he cannot be located.


                                                                                                           2010C-15Z7
     Order of Termination                                                                        3M j d|^ Dbtrict c^
     Page 4                     ,                   ,




                                                                                                               2T0S-3I-33CI
           10 3     The Court also finds by clear and convincing evidence that termination of the
                    parent-child relationship, if any exists or could exist, between the alleged father
                    BILLY D'WAYNE DENISON and the child, ALEXIS GREGORY, is in the
                    best interest of the child.

           104      ITIS THEREFORE ORDERED that the parent-child relationship, if any exists
                    or could exist, between BILLY D'WAYNE DENISON and the child, ALEXIS
                    GREGORY, is terminated.

11.        Interstate Compact

           The Court finds that Petitioner has filed a verified allegation or statement regarding
           compliance with the Interstate Compact on the Placement of Children as required by
           § 162.002 of the Texas Family Code.

12.        Managing Conservatorship: ALYSON HARRISON

           10.1.      IT IS ORDERED that the TEXAS DEPARTMENT OF FAMILY AND
                      PROTECTIVE SERVICES is appointed Permanent Managing Conservator of the
                      child ALYSON HARRISON, a child the subject of this suit, with the rights and
                      duties specified in §153.371, Tex. Fam. Code.

           10.2.      The Court finds this appointment to be in the best interest of the child.

           10 3.      IT IS ORDERED that in addition to the rights and duties listed in § 153-371,
                      Tex.Fam. Code, the Department is authorized to consent to the medical care of the
                      children under § 166.004, Tex. Fam. Code.

13.        Managing Conservatorship: ALEXIS GREGORY

            11.1. IT IS ORDERED that the TEXAS DEPARTMENT OF FAMILY AND
                  PROTECTIVE SERVICES is appointed Permanent Managing Conservator of the
                  child, ALEXIS GREGORY, a child the subject of this suit, with the rights and
                    duties specified in §153.371, Tex. Fam. Code.

            11.2      The Court finds this appointment to be in the best interest of the child.

            11.3.      IT IS ORDERED that in addition to the rights and duties listed in § 153.371,
                       Tex. Fam. Code, the Department is authorized to consent to the medical care of
                       the children under § 166.004, Tex. Fam. Code.

14.         Managing Conservatorship: TY GREGORY

            14.1.     IT IS ORDERED that the TEXAS DEPARTMENT OF FAMILY AND
                      PROTECTIVE SERVICES is appointed Permanent Managing Conservator of the
                      child, TY GREGORY, a child the subject of this suit, with the rights and duties
                      specified in § 153.371, Tex. Fam. Code.


                                                                                                         2010C-1527
  OrterrfTemrinaton                                                                          3"> Judicial Disoia Court
  Page 5                       .




                                                                                                  SB'-Ll      2T05-ST-33Q
           14.2.    The Court finds this appointment to be in the best interest of the child.

           14 3.    IT IS ORDERED that in addition to the rights and duties listed in § 153.371,
                    Tex. Fam. Code, the Department is authorized to consent to the medical care of
                    the children under § 166.004, Tex. Fam. Code.

15.        Continuation of Court-Ordered Ad Litem or Advocate

           15 1     The Court finds that the children the subject of this suit will continue in care, and
                    this Court will continue to review the placement, progress and welfare of the
                    children.

           15 2     IT IS THEREFORE ORDERED that JOHN YOUNGBLOOD, earlier
                    appointed as attorney ad litem to represent the best interests of the children, the
                    subject of this suit, is continued in this relationship until farther order of this
                        Court or final disposition of this suit.

           15.3.        IT IS THEREFORE ORDERED that CASA of Trinity Valley, earlier
                        appointed as guardian zd litem to represent the best interests of the children, the
                        subject of this suit, is continued in this relationship until further order of this
                        Court or final disposition of this suit.

16.        Dismissal of Other Court-Ordered Relationships

           16 1         Except as otherwise provided in this order, any other existing court-ordered
                        relationships with the children the subject of this suit are hereby terminated and
                        any parties claiming a court-ordered relationship with the children are
                        DISMISSED from this suit.

           16 2         IT IS ORDERED that NOLAN WICKEL is dismissed from his court-ordered
                        relationship with BILLY D'WAYNE DENISON.

            16.3.       IT IS ORDERED that CHRIS TEVSLEY is dismissed from his court-ordered
                        relationship with TODD GREGORY.

            16.4.       IT IS ORDERED that NOLAN WICKEL is dismissed from his court-ordered
                        relationship with JULIE HARRISON.

17.         Inheritance Rights

            This Order shall not affect the right of any child to inherit from and through any party.

18.         Denial of Other Relief

            18.1.       IT IS ORDERED that all relief requested in this case and not expressly granted
                        i$ denied.

            18.2.       IT IS FURTHER ORDERED that this Order shall be final and appealable.

           ———             ■                                                                            2Q10C-1527
  Orterof Termination                                                                       S^ Judicial District Court
  P    6
19.      First Placement Review Hearing

         Pursuant to §263.501, Tex. Fam. Code, this Court shall conduct a review of the
         placement of the children on October 8,2012 at 9:00 a.m. in the 3rd District Court of
         Henderson County, Texas.




         SIGNED this       day of.       pL             ,2012.




                                                        JUDGE PRESIDING



APPROVEB AS TO FORM:




SheriJD.'ShepHerd, Attorn^ for p& Petitioner




John Youngblood, Attorney ad litem for the children




CASA of Trinity Valley, Guardian ad litem for the children



Nolan Wickel, Attorney for the Mother, Julie Harrison




Chris Tinsley, Attorney for the Father, Todd Gregory




Nolan Wickel, Attorney for Father, Billy D'Wayne Denison




                                                                                               2010C-1527
 Order of Tenninafon
                                                                                  3" Judicial District Court




                                                             6121-119-£06:i"OJj         3®:LI        5T0S-eT-D3CI
                                                                                10;55:42a.m.   09-07-2012
9036773902




             19.   First Placement Review Hearing

                   Porsuimt to §263.501, Tex. Fam Code, this Court shall conduct a rejiew ofjhe
                   placement of the children on October 8,2012 at 9i00 u hi the 3rt District Court of
                   Henderson County, Texas.




                    SIGNED fhia        day of                    ,    * 2Ol2«




                                                                      JUDGE PRESIDING




             APPROVED AS TO FORM:




             Sheet D. Shepherd, Attorney fer the Petitioner



                                           J0F
                                         arf ///em for the children




             CASA ofTrinity Valley, GuanJian ad titan for the children



             Nolan Wickel, Attorney for the Mother, Julie Harrison



             Chris Tinfiley, Attorney fijr the Father, Tadd Gregory




             Nolan Wickel, Attorney for Father, Buly D'Wayne Deniscm




                                                                                               3""JudlclslKrtJclCHBt
08-28-12J08M8AM;                                                      i 9036770306                 #1/2




   19.    first Placement Review Hearing

          Pursuant to 6263.501, Tex. Fam. Code, this Court shall conduct a review of the
          placement of the children on October 8,2012 at 9:00 ajn. in the 3T District Court of
          Henderson County* Texas.



           SIGNED this         day of                       »2012.




                                                           JUDGE PRESIDING



   APPROVED AS TO FORM:




    Sheri D. Shepherd, Attorney for Hie Petitioner




    John Scott, Attorney ad litem for tne chfldien,


                                                      lQ
                                        W litem for the children




    Nolan Wickd* Attorney for the Mother, Julie Harrison




    Chris Tinsley, Attorney for the Father, Todd Gregory




    Nolan Wickd, Attorney for Father, Billy D'Wayne Denison




                                                                                              2010C-1S27
                                                                                   a« JudldaJ DJstrWCowt


                                                                               i *. :   .   ' ■
19.     First Placement Review Hearing


         Pnrsnant to §263.501, Tex. Fan. Code, this Court shall conduct a review of the
         placement of the children on October 8,2012 at 9:00 sum. in the 3rt District Court of
         Henderson County, Texas.




         SIGNED Hob            ^ day of.                        _,2012.




                                                                JUDGE PRESIDING



APPROVED AS TO FORM:




Shed D, Shepherd, Attorney for the Petitioner




John Youngblood, Attorney ad litem for the children




                        Valley, Guardian adUtem for the children




                      Attorney for the Mother, Julie Harrison




                               fbr the Father, Todd Qregory-




                      Attomey for Father, Billy D'Wayne Denison




 OnJerofTatmtnBiion                                                                            2010C-1527
                                                                                  3"* JudftSaJ DlstCiGt Court